Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158101                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  2 CROOKED CREEK, LLC,                                                                                Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                 Elizabeth T. Clement
           Appellant,                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158101
                                                                    COA: 341274
                                                                    Cass CC: 16-000392-CZ
  JIM L. FRYE and SHORELINE
  DEVELOPMENT CO., INC.,
             Defendants/Counterplaintiffs-
             Appellees.
  ______________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2018 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2019
           a0225
                                                                               Clerk